Citation Nr: 0817029	
Decision Date: 05/23/08    Archive Date: 06/04/08	

DOCKET NO.  05-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for enlarged veins of 
both lower extremities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1944 to 
April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that the veteran had failed 
to submit new and material evidence sufficient to reopen his 
claim.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for enlarged 
veins of both lower extremities was denied by the RO in a 
final unappealed rating decision of May 1948, by the Board of 
Veterans' Appeals in April 1950, and most recently in a final 
unappealed rating decision of October 2002.

2.  The evidence submitted to reopen a claim for service 
connection for enlarged veins of both lower extremities is 
essentially cumulative with evidence and argument already on 
file and previously considered in prior final denials of the 
claim and, as has been the case in all prior final denials, 
fails to materially support the veteran's allegation that 
this disability was incurred or aggravated in active military 
service.  


CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for enlarged veins of 
both lower extremities is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCCA notice in December 2003, 
prior to the rating decision now on appeal in July 2004.  He 
was subsequently provided additional VCAA notice in June 
2005, prior to the issuance of a statement of the case issued 
later that month.  These notices informed the veteran of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  VCAA notice provided an explanation of both 
new evidence and material evidence and explained that his 
claim had been previously denied because of an absence of 
evidence demonstrating that enlarged veins of both legs were 
incurred or aggravated in active military service.  Such 
notice satisfies the specificity requirements in the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that this is the essential basis for all previous final 
denials of which the veteran had been duly notified at the 
time of each prior final denial.  The service medical records 
and early treatment records were already on file.  More 
recent private and VA treatment records have been added to 
the claims folder, and all known available evidence has been 
collected for review.  VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that VCAA specifically provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed, except when new and material 
evidence is presented or secured, as described in Section 
5108 of this title.  38 U.S.C.A. §§ 5103A(f).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously 
submitted.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran's claim for service connection for 
enlarged veins of both lower extremities was most recently 
denied in a final unappealed rating decision of October 2002.  
The evidence on file at the time included the service medical 
records which failed to include documentation of an injury 
consistently claimed by the veteran to have resulted in 
disability of both legs.  Specifically, the veteran contends 
that during service aboard ship he fell a distance of 20 or 
more feet landing upon both feet sustaining injuries which 
resulted in vascular changes and enlarged veins of both legs.  
No such injury or treatment therefore is documented in the 
service medical records.  Moreover, the physical examination 
for separation from service in April 1946 noted that the 
spine, extremities, bones, joints, muscles and feet were 
normal.  This examination also found that the heart, 
arteries, veins, and neurological system was normal.  This 
examination did not document any complaints by the veteran 
nor were any defects noted with respect to the lower 
extremities, regarding enlarged veins or otherwise.  

Also on file was the veteran's very first claim for VA 
disability compensation received in August 1947, which 
included claims for disability of the shoulder and back, but 
did not include a claim for service connection for enlarged 
veins of the legs.  The September 1947 statement of a private 
physician noted the veteran's complaints of back pain and 
findings of a moderate dorsal scoliosis to the left 
subsequent to the veteran's service separation.  These claims 
were denied by the RO in October 1947 because no injury or 
disability of the shoulder was demonstrated during service 
and because moderate dorsal scoliosis to the left was 
considered a constitutional or developmental abnormality, and 
not a disease or injury for VA compensation purposes.

The veteran initially claimed service connection for 
tortuous, enlarged veins of both legs, especially below the 
knees, in May 1948, over two years after he was separated 
from service.  In support, he submitted the report of a VA 
hospitalization from July 1948 which noted that the veteran 
had marked varicosities on the left leg involving mainly the 
lesser saphenous vein.  In August 1948, under local 
anesthesia the veteran had a high and low ligation done on 
the left side.  That discharge summary includes the veteran's 
statement that he had first noticed enlarged veins in 1945 
while in service.  The following year in May 1949, the 
veteran was again admitted at which time five additional left 
leg veins were ligated and dissected free.  Although the 
veteran had reported noticing initial manifestation of 
enlarged veins during service, the RO denied service 
connection in May 1948 because of an absence of evidence 
which demonstrated any onset of varicose veins in service.  
The veteran was notified of this decision and his appellate 
rights and he did not appeal and that decision became final.

The veteran subsequently attempted to reopen this claim and 
submitted statements from his mother, father, wife, and a 
friend collectively attesting that the veteran had told them 
of an injury in service which resulted in bilateral leg 
weakness and in which each affiant stated the veteran was 
normal when he entered service and abnormal when he exited 
service.  The RO found this lay evidence to be insufficient 
to establish a service incurrence of varicose veins and 
denied the claim again in January 1950.  The veteran 
appealed, and in April 1950, the Board affirmed the RO's 
earlier denial citing an absence of competent clinical 
evidence showing an onset of varicose veins at any time 
during service.  

The veteran again attempted to reopen this claim in March 
2001, consistently arguing his belief that a fall he 
sustained during service aboard ship resulted in varicose 
veins.  At this time, there was on file a VA ultrasound of 
the legs resulting in findings of multiple levels and 
gradence of stenotic changes extending from the iliacs down 
to the great toes.  Also on file was the private June 1995 
report of an electromyogram (EMG) study which was considered 
to be normal with no evidence of lower motor neuron disease 
(neuropathy or radiculopathy).  Also on file was a December 
1999 statement of a private physician noting the veteran had 
a history of coronary artery disease, status-post bypass 
graft surgery with post-bypass ischemia.  There was an August 
2000 report of private medical examination noting the 
74-year-old veteran had good peripheral pulses and marked 
tenderness and slight deformity of the right knee without 
effusion.  Both knees were tender and painful with numbness 
of the right leg.  Also on file was a December 2000 lower 
extremity arterial examination which resulted in an 
impression of moderate to severe infra-popliteal arterial 
occlusive disease with mild aortic iliac involvement for the 
right leg, and mild aorto-iliac occlusive disease for the 
left leg.  Also on file was a January 2001 private medical 
statement which included an opinion that the pain in the 
veteran's legs was more likely related to arthritis than to 
circulatory occlusive disease.  

Private outpatient treatment records from April 2002 noted 
chronic leg pain now "for several years."  The veteran again 
reported being injured during service in 1946 with some sort 
of vein stripping performed after service in 1948.  The 
doctor wrote that the veteran "dates all of this pain back to 
those dates although he has been active and working ever 
since."  He continued to work.  He had recently undergone a 
right knee replacement, and had some decreased vascular flow 
to his legs.  

In May 2002, the veteran submitted a statement again writing 
that he fell some 20 feet during service aboard ship for 
which he did not seek immediate treatment, but that a week or 
so later his legs began to hurt and swell and that he was 
provided treatment of injections in his legs while aboard 
ship.  Some 10 individuals signed this statement.  

In October 2002, the RO issued a rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for enlarged veins of 
the lower extremities, the veteran was notified and he did 
not timely appeal and that decision became final.  

The veteran most recently attempted to reopen this claim in 
December 2003.  In support, he submitted certain duplicate 
copies of service medical and personnel records which were 
already on file, and a statement from the veteran's wife 
indicating they had been married in January 1948 and that the 
veteran had told her that he had hurt his back and legs 
during service aboard ship.  

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen a claim for service 
connection for enlarged veins of both lower extremities.  On 
each occasion from 1948, 1950, and 2002, this claim has been 
denied because of an absence of competent medical or other 
objective evidence which showed that the veteran sustained an 
injury which resulted in lower leg varicosities or enlarged 
tortuous veins.  Although the veteran is objectively shown to 
have undergone vein stripping of the left leg in both 1948 
and 1949, there is no objective medical evidence on file 
which shows or suggests that these varicosities originated 
during service or are causally related to a fall the veteran 
has reported sustaining during service.  

Again, the service medical records do not document the 
veteran's reported fall, but more importantly do not document 
that the veteran had onset of varicose veins during service 
whether attributable to a fall or otherwise.  The physical 
examination for separation from service noted no orthopedic 
abnormality and specifically noted that the arteries and 
veins were normal.  Although the veteran has attempted to 
reopen this claim on numerous occasions, including at 
present, based upon statements of friends, family and 
acquaintances, these statements principally are nothing more 
than a restatement of what the veteran has told them, since 
none of these witnesses actually observed the veteran sustain 
a fall during service or develop varicose veins during 
service and none of these lay witnesses, including the 
veteran himself, are shown to have the requisite medical 
expertise to provide a competent clinical opinion that 
varicose veins first shown over two years after service 
resulted from a fall sustained during service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The evidence submitted and received in support of the 
veteran's application to reopen a claim for service 
connection for enlarged veins of both legs since the time of 
the most recent October 2002 final denial is essentially 
cumulative with evidence already on file at the time of that 
final denial.  The veteran's argument and lay statements 
essentially repeat that which had already been reported at 
the time of prior final denials.  It is clear that the now 
82-year-old veteran has considerable, multiple superimposed 
disability which was not itself incurred or aggravated during 
active military service.  However, there remains an essential 
absence of competent medical or other objective evidence 
which shows or suggests that the veteran manifested varicose 
veins, whether attributable to a fall or otherwise, during 
active military service.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for enlarged veins of both 
lower extremities, the claim is not reopened and the appeal 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


